Citation Nr: 1506035	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel

INTRODUCTION


The Veteran had active duty service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript of the proceeding is associated with the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  The Veteran was diagnosed with bilateral hearing loss at separation and has current diagnoses of bilateral hearing loss of such severity as to meet the requirements under VA regulation section 3.385 for a current hearing loss "disability" for service connection purposes; bilateral hearing loss had its onset in service.

2.  The Veteran experienced excessive noise exposure from combat during service, and has competently and credibly described hearing experiencing hissing, buzzing, and ringing in his ears since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

I.  Hearing Loss

In addition to the general requirements for service connection noted above, VA has specifically defined what is meant by a current "disability" for the purposes of service connection for hearing loss or impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher thresholds indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157.

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  Even when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing loss disability.  

In this case, the Veteran contends that he has bilateral hearing loss as a result of noise exposure that he experienced during service, including gunfire, mortars, and explosives.  The Veteran is a recipient of the Combat Action Badge, and his statements and testimony describe his exposure to mortars, machine gunfire, and explosions during combat.  The Board concludes that the Veteran was exposed to excessive noise exposure during service.

The Veteran's service medical records show a diagnosis of mild bilateral hearing loss at separation.  The record shows three hearing tests during service, one at enlistment to the US Navy Reserve (which he joined out of high school), one at entry to active duty, and another at separation.  At both enlistment and entry, the Veteran received the Whispered Voice test, and neither medical examination report contains any notes regarding the Veteran's hearing.  By contrast, his separation medical examination shows a diagnosis of "hearing loss, mild, bilateral," and the following results of an audiometric test:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
15
LEFT
20
20
25
25
20

While these results do not meet the threshold for a current disability, they show hearing loss where the results are higher than 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157.  
The Veteran has two current diagnoses of bilateral sensorineural hearing loss, one from an August 2009 private audiology examination and another from a March 2010 VA audiology examination.  Both examination reports show that the Veteran's hearing loss meets the threshold level for a current disability.  See 38 C.F.R. § 3.385.  These two examinations lack probative value as to the etiology of the Veteran's current bilateral hearing loss:  the August 2009 positive nexus opinion because there is no indication that the examiner had access to the Veteran's records, and the March 2010 negative nexus opinion because its rationale is that Veteran showed normal hearing at separation.  See Hensley, 5 Vet. App. 155.  But both examinations have some evidentiary value.  The August 2009 examiner found that the Veteran's high frequency sensorineural hearing loss is in a pattern consistent with noise exposure, and the March 2010 examiner did not note any post-service sources of noise exposure.

The record shows that the Veteran experienced excessive noise exposure during service, that he was diagnosed with bilateral hearing loss at separation from service, and that he has current diagnoses of a bilateral hearing loss disability.  There is no evidence of noise exposure after service.  Therefore, entitlement to service connection for bilateral hearing loss is warranted.


II.  Tinnitus

The Veteran also contends that he has tinnitus as a result of excessive noise exposure during service.  The Board has already conceded the Veteran's exposure to excessive noise while on active duty on Vietnam.

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran is competent to testify about symptoms of tinnitus, such as ringing in the ears, as they are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374.
Subjective tinnitus is "a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  VA Training Letter 10-02, page 4. The Veteran testified that at the time of his separation medical examination, his "ears were still ringing from the last firefight I was in...I didn't know what it was."  Hearing transcript, page 6.  This is consistent with his other statements describing ringing in his ears.  In his VA 9 he states that he experienced "hissing and buzzing in my ears since my first combat action (4/21/1970) and my last combat action (1/14/1971)."  These symptoms "gradually increased until a ringing superseded the hissing and buzzing." See also April 2010 statement in support of the claim.  

The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here the Veteran was exposed to excessive noise in service and has offered competent and credible testimony regarding his tinnitus symptoms and their onset in service.  Thus, there is enough evidence to render a decision.  Where further evidentiary development is unnecessary, it is impermissible for VA to undertake additional development to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for tinnitus is warranted on a direct basis. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


